



Exhibit 10.16.20




Dear Awardholder
NOTICE OF ROLLOVER DBSP AWARD
I am writing further to the letter from Worldpay and Vantiv (with accompanying
Appendix) dated 27 November 2017 (the Letter). (Unless otherwise stated, words
and expressions defined in the Letter (and accompanying Appendix) apply equally
in this Notice).
As you may be aware, the merger of Worldpay with Vantiv completed on [16
January] 2018 (Completion) and in connection with the Merger, Vantiv, Inc. has
changed its name to Worldpay, Inc. Accordingly, all references in this Notice to
'Vantiv Shares' means shares in Vantiv, Inc., renamed as Worldpay, Inc. and
references to 'Worldpay Shares' means shares in Worldpay Group Plc.
Additionally, any references to the Vantiv Compensation Committee shall mean any
duly comprised compensation committee of Worldpay, Inc.
I am pleased to confirm that your award (the DBSP Award) under the Worldpay
Group plc Deferred Bonus Share Plan (the DBSP) has been exchanged for an award
in respect of Vantiv Shares with effect from Completion (the Rollover DBSP
Award).
1.    How was your Rollover DBSP Award determined?
On Completion your DBSP Award over Worldpay Shares (including shares
representing dividends between the date of grant and Completion) was exchanged
for a Rollover DBSP Award over Vantiv Shares, by reference to the following
values:
The USD closing price of a Vantiv Share on Completion
USD:GBP exchange rate on Bloomberg at 6.00pm (GMT) on Completion
The GBP closing price of a Vantiv Share on Completion
0.0672 of the GBP closing price of a Vantiv Share on Completion
USD [•]
$[•] : £1
GBP [•]*
GBP [•]*

*Rounded to the nearest whole pence




The exchange was calculated using the following formula: (B x £C) / D = E where:


–     B is the number of Worldpay Shares subject to your DBSP Award immediately
prior to Completion (including those representing dividends);


–     £C is £[●] (i.e. the value of the Merger Consideration, being £0.55 cash +
0.0672 of the GBP closing price of a Vantiv Share on Completion);


–     D is £[●] (i.e. the GBP closing price of a whole Vantiv Share on
Completion); and


1

--------------------------------------------------------------------------------







–     E is the number of Vantiv Shares subject to your Rollover DBSP Award
(rounded down to the nearest Vantiv Share).


So:    (B x [●]) / [●] = E.
2.    When will your Rollover DBSP Award vest?
Your Rollover DBSP Award will vest on 20 March 20201 (the Vesting Date), subject
to the leaver provisions set out at Q3 and the rules of the DBSP. Your vested
Rollover DBSP Award will then be subject to taxation and usual withholdings,
such as for income tax and social security as applicable (see tax note appendix
accompanying the Letter for further details).
3.
What happens to your Rollover DBSP Award if you leave Worldpay?

If you leave Worldpay before your Rollover DBSP Award vests, depending on your
reason for leaving, your Rollover DBSP Award may lapse or you may be allowed to
keep it.
If you leave in circumstances justifying dismissal without notice or dismissal
without payment in lieu of notice (as more particularly specified in Rule 4.3 of
the DBSP), your Rollover DBSP Award will lapse in full.
If you leave for any other reason, you will be allowed to keep your Rollover
DBSP Award and it will continue to vest in accordance with the rules of the DBSP
on the Vesting Date.
4.
Are there any other conditions that apply in relation to your Rollover DBSP
Award?

All other material terms and conditions of your original DBSP Award will
continue to apply to your Rollover DBSP Award including (but not limited to):
















                                                                 
1. For US tax payers, Vantiv reserves the right to permit earlier vesting in
order to comply with 409A of the Internal Revenue Code.


2

--------------------------------------------------------------------------------







(i)
the original vesting period; and

(ii)
the right to receive a payment (in cash or shares) in lieu of any dividends paid
or payable on Vantiv Shares between Completion and the Vesting Date2

Except as set out in Q3 above and below, the rules of the DBSP will continue to
apply to your Rollover DBSP Award, which will be administered by the Vantiv
Compensation Committee in accordance with the terms set out in this Notice and
the rules of the DBSP (as applicable).
In addition, in order to take account of the Merger, any references in the DBSP
rules to the "Company" will be read as references to Worldpay, Inc.; any
references in the DBSP rules to "Share" will be read as references to Class A
common stock in the share capital of Worldpay, Inc.; and any references in the
DBSP rules to the "Remuneration Committee" will be read as references to the
duly comprised compensation committee of Worldpay, Inc.




















































                                                                 
2. Note: Vantiv does not currently pay dividends on the Vantiv Shares..


3